DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/30/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 7-10, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond; Mark Isaac; et al. (US 2017/0213131).
As per Claim 1, Hammond discloses:
A method comprising: obtaining data representative of a neural network topology (NNT) of a graph-based model, the NNT comprising multiple components that include multiple neural nodes and at least one connection that associates two or more of the neural nodes; (Par [0040], “design a neural network layout or neural network topology 102, build a neural network 104, train the neural network 104 to provide a trained neural network 106, and deploy the trained neural network 106 as a deployed neural network 108 in any of a number of desired ways. For example, the trained AI model or the trained neural network 106 can be deployed in or used with a software application or a hardware-based system.)
displaying, in a graphical user interface (GUI), via a display screen, the NNT including the multiple components; (Par [0078], “AI engine configured to work with a graphical user interface ("GUI")”).
receiving, via the GUI, user input effective to indicate that at least one of the components of the NNT is to be modified; (Par [0049], “FIGS. 4A and 4B provide images of the IDE including a text editor for generating the source code for a mental model, FIGS. 4C and 4D provide images of the IDE including a graphical editor for graphically editing a mental model,”) modifying the at least one of the components of the NNT based on the user input; and (Par [0078], “input data” and par [0180], user input interface”)
displaying, via the GUI, the NNT that comprises the modification of the at least one of the components. (Par [0050], “displaying help documentation or manuals, and the like. The short cut bar 404 can be configured to provide short cuts or buttons such as short cuts for creating and interacting with AI models. For example, as shown, the short cut bar 404 can include an "Edit" short cut for accessing a text editor 410 for creating or modifying a source”).

As per Claim 2, the rejection of Claim 1 is incorporated and Hammond further discloses:  further comprising: receiving, via the GUI, an additional user input effective to select the at least one of the components of the NNT; and displaying, via the GUI, information describing one or more properties of the at least one of the components. (Par [0102], “The architect module can select topology algorithms to use based on factors such as whether the type of output the current problem has either 1) an estimation output or 2) a discrete output and then factors in other parameters such as performance time to complete the algorithm, accuracy, computing resources needed to complete the training simulations, originality, amount of attributes, etc.” and par [0050], displaying GUI based tools.)


As per Claim 7, the rejection of Claim 1 is incorporated and Hammond further discloses:  further comprising receiving, via the GUI, an initial user input effective to select an area of the NNT including a subset of the multiple components, (Par [0085], “A block encapsulates a portion of a mental model. Each block in an Inkling.TM. file can include one or more block-encapsulated concept nodes, one or more block-encapsulated stream nodes, and one or more block-encapsulated schemas without any curriculums for training the neural network. Each block in an Inkling.TM. file can be configured to accept input”) wherein at least a portion of the subset of the multiple components is to be modified based on the user input. (Par [0049], “FIGS. 4C and 4D provide images of the IDE including a graphical editor for graphically editing a mental model, FIG. 4E provides an image of the IDE including a mental model and a corresponding neural network's performance in learning”)  

As per Claim 8, the rejection of Claim 1 is incorporated and Hammond further discloses:  further comprising indicating, via the GUI, a functional activity of the NNT that comprises the modification of the at least one of the components, (Par [0049], “FIGS. 4C and 4D provide images of the IDE including a graphical editor for graphically editing a mental model, FIG. 4E provides an image of the IDE including a mental model and a corresponding neural network's performance in learning” )  wherein the functional activity of the NNT that comprises the modification of the at least one of the components includes at least one of a recorded time interval of functional activity and a real-time functional activity based on a testing dataset. (Par [0145], “functional nature of nodes via state changes during runtime, another strategy that the system is configured to afford is persisting training data learned online using a data daemon, incrementally training the network at set intervals, and then redistributing the updated network as a functional block throughout the BRAIN server”)

Allowable Subject Matter
8.	Claims 3-6, 11-14, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Hammond discloses a can contain a vast array of machine learning algorithms for various AI models, has logic for picking learning algorithms and guiding training, manages data streaming, however it doesn’t disclose the “generating comparison machine learning results based on machine learning performed using a pre-selected NNT and the validation dataset; and validating the NNT comprising the modification of the at least one of the components by comparing the validation machine learning results with the comparison machine learning results” and the “source rules of a source network, wherein responsive to the modification of the at least one of the components being against one or more of the source rules, the method further comprises providing a notice via the GUI that includes information related to the one or more source rules that the modification of the at least one of the components will be against.” And automatically proceeding after comparing with the source rules to the modification of the components.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gupta (US 2010/0049770) relates to SALIENCY PREDICTION FOR A MOBILE USER INTERFACE, specifically by content saliency neural network can be included as a tool in a content design application, such as a user-interface design tool, an email editor, an HTML editor, a word processing program, a presentation program
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022